Case 3:21-cv-00283-B Document 1-2 Filed 02/08/21   Page 1 of 21 PageID 7




                EXHIBIT 1




                                                         Exhibit 1
2/8/2021                                                                   Details
               Case 3:21-cv-00283-B Document 1-2 Filed 02/08/21                      Page 2 of 21 PageID 8




            Case Information

            DC-21-00892 | LAVERNE FIELDS vs. THE KROGERS CO

            Case Number                             Court                            Judicial Officer
            DC-21-00892                             191st District Court             SLAUGHTER, GENA
            File Date                               Case Type                        Case Status
            01/21/2021                              PROPERTY                         OPEN




            Party

            PLAINTIFF                                                                Active Attorneys 
            FIELDS, LAVERNE                                                          Lead Attorney
                                                                                     CATO-MILLER, ANNETTE
                                                                                     Retained




            DEFENDANT                                                                Active Attorneys 
            THE KROGERS CO                                                           Lead Attorney
                                                                                     BRISCOE, B KYLE
              Aliases
                                                                                     Retained
              AKA KROGER TEXAS L.P.
            Address
            SERVE ITS REGISTERED AGENT, CORPORATION SERVICE
            COMPANY
            211 E. 7TH STREET, SUITE 620
            AUSTIN TX 78701-3218




            Events and Hearings
https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0#                                     1/3
2/8/2021                                                                   Details
               Case 3:21-cv-00283-B Document 1-2 Filed 02/08/21                      Page 3 of 21 PageID 9

               01/21/2021 NEW CASE FILED (OCA) - CIVIL


               01/21/2021 ORIGINAL PETITION 


               ORIGINAL PETITION


               01/21/2021 ISSUE CITATION 


               CITATION- THE KROGERS CO


               01/27/2021 CITATION 


               Unserved

               Anticipated Server
               ESERVE

               Anticipated Method
               Comment
               THE KROGERS CO


               02/05/2021 ORIGINAL ANSWER - GENERAL DENIAL 


               ORIGINAL ANSWER - THE KROGERS CO AKA KROGER TEXAS L.P.




            Financial

            FIELDS, LAVERNE
                   Total Financial Assessment                                                        $300.00
                   Total Payments and Credits                                                        $300.00


              1/25/2021     Transaction Assessment                                                  $300.00

              1/25/2021     CREDIT CARD - TEXFILE            Receipt # 4559-2021-    FIELDS,       ($300.00)
                            (DC)                             DCLK                    LAVERNE




https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0#                                       2/3
2/8/2021                                                                   Details
              Case 3:21-cv-00283-B Document 1-2 Filed 02/08/21                       Page 4 of 21 PageID 10

            Documents


               ORIGINAL PETITION
               CITATION- THE KROGERS CO
               ORIGINAL ANSWER - THE KROGERS CO AKA KROGER TEXAS L.P.




https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0#                                      3/3
Case 3:21-cv-00283-B Document 1-2 Filed 02/08/21   Page 5 of 21 PageID 11




                EXHIBIT 2




                                                          Exhibit 2
             Case 3:21-cv-00283-B Document 1-2 Filed 02/08/21                              Page 6 of 21 PageID 12




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 22686561
Notice of Service of Process                                                                            Date Processed: 02/01/2021

Primary Contact:           Venessa C. Wickline Gribble
                           The Kroger Co.
                           1014 Vine Street
                           Cincinnati, OH 45202-1100

Entity:                                       The Kroger Co.
                                              Entity ID Number 2171751
Entity Served:                                The Krogers Co aka Kroger Texas L.P.
Title of Action:                              Leverne Fields vs. The Krogers Co aka Kroger Texas L.P.
Matter Name/ID:                               Leverne Fields vs. The Krogers Co aka Kroger Texas L.P. (10911125)
Document(s) Type:                             Citation/Petition
Nature of Action:                             Personal Injury
Court/Agency:                                 Dallas County District Court, TX
Case/Reference No:                            DC-21-00892
Jurisdiction Served:                          Texas
Date Served on CSC:                           01/29/2021
Answer or Appearance Due:                     10:00 am Monday next following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Annette Cato-Miller State Bar No. 04011525
                                              972-270-1896

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
                        Case 3:21-cv-00283-B Document 1-2 Filed 02/08/21                                 Page 7 of 21 PageID 13




FORM NO. 353-3- CITATION                                                                                                                 ESERVE
THE STATE OF TEXAS                                                                                                                   CITATION
                                                              21 JAN 28 PH 1:44
To:     THE KROGERS CO                    iRAVIS COUNTY CONSTABLE
         AKA KROGER TEXAS L.P.                     PCT 1                                                                            DC-21-00892
         SERVE ITS REGISTERED AGENT CORPORATION SERVICE COMPANY
         211 E 7TH STREET SUITE 620
         AUSTIN TX 78701-3218                                                                                                       LAVERNE .FIELDS
                                                                                                                                          vs." '
GREETINGS:                                                                                                                          THE KROGERS CO
You have been sued. You may employ an attorney. If you or your attorney do not file a written
answer with the clerk who issued this citation by 10 o'clock a.m. of the Monday next following the expiration of
twenty days after you were served this citation and petition, a default judgment may be taken against you. In
                                                                                                                                      ISSUED THIS
addition to filing a written answer with the clerk, you may be required to make initial disclosures to the other parties
of this suit. These disclosures generally must be made no later than 30 days after you file your answer with the clerk.         27th day of January, 2021
Find out more at TexasLawHelp.org. Your answer should be addressed to the clerk of the 191st District Court at
600 Commerce Street, Ste. 101, Dallas, Texas 75202.
                                                                                                                                   FELICIA PITRE
Said Plaintiff being LAVERNE FIELDS                                                                                              Clerk District Courts,
                                                                                                                                 Dallas County, Texas
Filed in said Court 21st day of January, 2021 against

THE KROGERS CO AKA KROGER TEXAS L.P.                                                                                       By: COURTNEY RUTLEDGE, Deputy
For Suit, said suit being numbered DC-21-00892, the nature of which demand is as follows:
Suit on PROPERTY etc. as shown on said petition REQUEST FOR DISCLOSURE, a copy of which accompanies                               Attorney for Plaintiff
this citation. If this citation is not served, it shall be returned unexecuted.                                                     ANNETTE CATO-MILLER
                                                                                                                             LAW OFFICES OF CATO-MILLER
WITNESS: FELICIA PITRE, Clerk of the District Courts of Dallas, County Texas.                                                 DARENSBURG & ASSOCIATES
Given under my hand and the Seal of said Court at office this 27th day of January, 2021.                                    11882 GREENVILLE AVE STE BIOI
                                                                                                                                    DALLAS TX 75243
ATTEST: FELICIA PITRE, Clerk of the District Courts of Dallas, County, Texas                                                            972-270-1896
                                        (k-;t;;, £1...J..l J~.                                                                  litigation@cmdlawyers.net
                           By_ _ _ _ _ _ _'v"'_1_~------' Deputy
                             COURTNEY RUTLEDGE                                                                              DALLAS COUNTY
                                                                                                                               SI;RVICE FEES
                                                                                                                                  NOT PAID
                              Case 3:21-cv-00283-B Document 1-2 Filed 02/08/21                                                      Page 8 of 21 PageID 14




                                                                          OFFICER'S RETURN
    Case No. : DC-21-00892

    Court No.l91 st District Court

    Style: LAVERNE FIELDS

    vs.

    THE KROGERS CO

    Came to hand on the _ _ _ _ _ _ _day of _ _ _ _ _ _ _ _, 20                          , at                               o'clock _ _ _ _. M. Executed at - - - - - - - - - - - - - •
    within the County of _ _ _ _ _ _ _ _ _ _ _ _ at ______ o'clock _ _ _ .M. on the ________day of_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __:

    20._ _ _ _ _ _ _, by delivering to the within n a m e d - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -


    each in person, a true copy of this Citation together with the accompanying copy of this pleading, having first endorsed on same date of delivery. The distance actually traveled by

    me in serving such process was _ _ _ _ miles and my fees are as follows: To certify which witness my hand.

                                     For serving Citation       $_ _ _ __

                                     For mileage                $ _ _ __                        of _ _ _ _ _ _ _ _ County,

                                 For Notary                     $_ _ __                         By - - - - - - - - - - - - - - - - - D e p u t y
                                                                  (Must be verified if served outside the State of Texas.)

    Signed and sworn to by the said _ _ _ _ _ _ _ _ _ _ _ _ before me this _ _ _ day of __________,20 _ _ _~

    to certify which witness my hand and seal of office.


                                                                                                Notary Public                                                        County




                                                                                                          ..   ;
                                                                                                           : ~... -


                                                                                                                                                             .., -
                                                                                                                                                    ..~::   :·. ~,
•
                                                                                                  .L::;:l\-~:v·    ·,. •;1XCf,.t
                                                                                                  r/:·0-·'J):.~:·~:    ..
    Case 3:21-cv-00283-B Document 1-2 Filed 02/08/21               Page 9 of 21 PageID 15

                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.




Envelope ID: 50067103
Status as of 1/27/2021 8:25AM CST

Case Contacts

Name                  BarN umber   Email                       TimestampSubmitted     Status

ANNETTE CATO-MILLER                litigation@cmdlawyers.net   1/27/2021 8:24:08 AM   SENT
                                                                                                                             ..FILEC
                                                                                                                 1/21/2021 11:00 All/
       Case 3:21-cv-00283-B Document 1-2 Filed 02/08/21
1 CIT ESERVE                                                                  Page 10 of 21 PageID 16                FELICIA PITRE
                                                                                                                   DISTRICT CLERK
                                                                                                                DALLAS CO., TEXAS
                                                                                                         Belinda Hernandez DEPUT't'

                                                 DC-21-00892

                                     Cause No.
                                                 --------------------
        LEVERNE FIELDS                                §               IN THE DISTRICT COURT
             Plaintiff                                §
        vs.                                           §               DALLAS COUNTY, TEXAS
                                                      §
        THE KROGERS CO AKA                            §
                                                                    191st
        KROGER TEXAS L.P.                             §
             Defendant                                §               _ _ JUDICIAL DISTRICT



                PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE

                Comes now LEVERNE FIELDS, hereinafter referred to as "Plaintiff," and makes and files
        this Original Petition and Request for Disclosure, complaining of and about, THE KROGER CO
        AKA KROGER TEXAS L.P. hereinafter referred to as ''Defendant" or "Kroger," and for cause of
        action shows unto the Court the following:

                                                          L.
                1.     Pursuant to Rule 190.3, Tex. R. Civ. P., discovery shall be conducted under Level
        2. The parties expect to submit an agreed docket control order for the orderly disposition of this
        litigation.
                                                          II.
                3.     Plaintiff is a resident of Dallas County, Texas. Plaintiffs social security is xxx-xx-
        9269. Plaintiff's drivers license number i s - .
                4.     Defendant THE KROGER CO AKA KROGER TEXAS L.P ., is a foreign for profit
        corporation doing business in the State of Texas including Dallas County. Service of process
        regarding this lawsuit may be made on its registered agent of process:

                Corporation Service Company
                d/b/a CSC- Lawyers Incorporation Service Company
                211 E. 71h Street, Suite 620
                Austin, Texas 78701-3218


                                        III. WRISDICTION AND VENUE
                5.     The subject matter in controversy is within the jurisdictional limits of this court.



        PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE- Page I
Case 3:21-cv-00283-B Document 1-2 Filed 02/08/21                      Page 11 of 21 PageID 17



        6.     This court has jurisdiction over the parties because Plaintiff is a Texas resident.
        7.     Venue in Dallas County is proper in this cause under§ 15.002(a)(1), Tex. Civ. Prac.
& Rem. Code, because all or a substantial part of the events or omissions giving rise to this lawsuit
occurred in this county.


                                             IV. FACTS
        8.     On February 9, 2019, Leveme Fields, while entering the Kroger grocery store
#588 located at 9140 Forest Lane, Dallas, TX, was injured when the sliding entrance doors
closed and slammed on her shoulders and head. The malfunction of the doors caused Leveme
Fields to fall to the concrete floor where she hit her head again, and injuring her head, left side,
including her left eye. She was rushed to the emergency room. Ms. Fields suffered a concussion
and significant related injuries including; injury to her entire left side, lightheadedness, severe
headaches, severe dizziness. These symptoms continued for months after the incident. Defendant
KROGER, and their agents, servants, and employees knew or in the exercise of ordinary care,
should have known the dangerous conditions with the entrance doors existed. This incident
caused severe injuries to Plaintiff. Defendant owed Plaintiff the duties to exercise ordinary care
and to protect and safeguard Plaintiff and others from unreasonably dangerous and unsafe
conditions.


                                       V. PREMISE CLAIM
        9.     Plaintiff was a business invitee and entered onto Defendant's premises in response
to Defendant's invitation and for their mutual benefit. A condition on Defendant's premises posed
an unreasonable risk.      Defendant knew or reasonably should have known of the dangerous
condition of the malfunction of the entrance door and that it created a dangerous condition for its
business invitees. Kroger knew the entrance doors were malfunctioning because the same, exact
set of doors malfunctioned on January 5, 2019 to another customer. This customer placed Kroger
on notice. Defendant knew or should have known to keep the doors properly functioning so that
they would not create a dangerous condition for its business invitees, i.e., slamming into customers
    '
such as the Plaintiff. Defendant had a duty to use ordinary care to ensure that the premises did not
present a danger to Plaintiff. Defendant allowed or created the area to become dangerous and
permitted such danger to exist. Plaintiff further alleges that the condition in the area had continued



PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE- Pngc 2
 Case 3:21-cv-00283-B Document 1-2 Filed 02/08/21                     Page 12 of 21 PageID 18



for such a time that it would have been remedied if Defendant had exercised ordinary care in the
maintenance and repair of the entrance doors. This duty includes the duty to inspect and the duty
to warn or to cure. Defendant's breach of duty, both individually and severally, proximately
caused injury to Plaintiff, which resulted in injury to her body, particularly her entire left side; as
well as a concussion, severe dizziness, severe lightheadedness and severe headaches. As a result,
Plaintiff has incurred medical bills and endured pain and suffering, for which she seeks damages
within the jurisdictional limits of this Court.


                                         VI. NEGLIGENCE
        10.     In the alternative, Plaintiffs injuries were the result of Defendant's ongoing
negligence on the premises at the location of the injury, not a condition of the premises.
Defendant's negligence includes that they allowed a dangerous condition (malfunctioning door)
to occur and exist, and its failing to use ordinary care in the maintenance and repairing of the
entrance doors in the store entryway. Defendant owed a legal duty to Plaintiff. Defendant
breached the duty to Plaintiffby:
        a.     Failing to maintain or repair the doors to the entry premises to a safe condition by
               inspecting the door for any dangerous conditions and repairing it; and
       b.      Failing to make safe any latent defect or give warning of any defect.

Defendant's breach of duty proximately caused injury to Plaintiff, which resulted in injury to her
body generally, including a concussion, head injury, and symptoms of the head injury as described
herein. As a result, Plaintiff has incurred medical bills and endured pain and suffering, for which
she seeks damages within the jurisdictional limits of this Court.


                                  VII. RESPONDEAT SUPERIOR
        II.     Defendant KROGER and its agents, servants, and employees, who were at all times
acting in the course and scope of their employment, were guilty of negligence toward Plaintiffby:
        a.      Maintaining an unreasonably dangerous condition;

       b.       Failing to maintain reasonably safe premises;

        c.      Failing to inspect the premises in order to discover the dangerous condition on
                Defendants' premises;



PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE- Page 3
 Case 3:21-cv-00283-B Document 1-2 Filed 02/08/21                       Page 13 of 21 PageID 19



        d.        Failing to correct the dangerous condition which was created; and

        e.        Failing to adequately warn invitees, including Plaintiff, that a dangerous condition
                  existed.

                                                  VIII.
        12.       Plaintiff alleges that each and every, all and singular, of the aforementioned acts
and/or omissions on the part of the Defendant and its agents, servants, and employees constitute
negligence which was and is the direct and proximate cause of the injuries sustained by Plaintiff
herein set out.


                                            IX. DAMAGES
        13.       Plaintiff would show that, as a direct result of the negligence of Defendant and its
agents, employees, and servants, Plaintiff was caused to suffer serious personal injuries to her body
generally. As a direct and proximate result of the fall and the aforesaid negligence of Defendant,
Plaintiffhas incurred the following damages:

        a.        Reasonable and necessary medical expenses in the past;

        b.        Physical pain suffered in the past; and

        c.        Physical pain which, in all reasonable probability, will be suffered in the future.

                                  X. REQUEST FOR DISCLOSURE
        14.       Under the Tex. R. Civ. P. 194, Defendant KROGER is requested to disclose within
fifty (50) days of service of this request, the information or material described in Tex. R. Civ. P.
194.2(a) through (1).


                                         XL ruRY DEMAND
        15.       Plaintiffhereby demands a jury trial.

        WHEREFORE, PREMISES CONSIDERED, Plaintiff LEVERNE FIELDS requests that
Defendant KROGER be served with citation and, upon final trial of this case, the Court grant
Plaintiff judgement against Defendant for the following:




PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE- Page 4
Case 3:21-cv-00283-B Document 1-2 Filed 02/08/21                    Page 14 of 21 PageID 20



       a.      Actual damages against Defendant for $750,000.00 a sum within the jurisdictional
               limits of this Court;

       b.      Pre- and post-judgement interest at the maximum rate allowed at law;

       c.      Court costs; and

       d.      Such other and further relief to which Plaintiff may show herself justly entitled, at
               law or in equity.


                                                 Respectfully submitted,
                                                 Is/ Annette Cato-Miller
                                                 ANNETTE CATO-MILLER
                                                 State Bar No. 04011525
                                                 Law Offices of Cato-Miller,
                                                 Darensburg & Associates
                                                 11882 Greenville Avenue, Suite B 101
                                                 Dallas, TX 75243
                                                 (972) 270-1896
                                                 (972) 681-9334 Telecopier
                                                 litigation0)cmdlawyers.net

                                                  ATTORNEY FOR PLAINTIFF
                                                  LEVERNE FIELDS




PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE- Page 5
Case 3:21-cv-00283-B Document 1-2 Filed 02/08/21   Page 15 of 21 PageID 21




                 EXHIBIT 3




                                                          Exhibit 3
                                                                                                                FILED
                                                                                                    2/5/2021 10:45 AM
                                                                                                       FELICIA PITRE
     Case 3:21-cv-00283-B Document 1-2 Filed 02/08/21             Page 16 of 21 PageID       22 DISTRICT CLERK
                                                                                                 DALLAS CO., TEXAS
                                                                                              Eduardo Suarez DEPUTY


                                     CAUSE NO. DC-21-00892

LEVERNE FIELDS,                                   §         IN THE DISTRICT COURT
      Plaintiff,                                  §
                                                  §
v.                                                §         191ST JUDICIAL DISTRICT
                                                  §
THE KROGERS CO AKA                                §
KROGER TEXAS L.P.
      Defendant.                                  §         DALLAS COUNTY, TEXAS

                    DEFENDANT’S ORIGINAL ANSWER AND VERIFIED DENIAL

         COMES NOW, Defendant Kroger Texas L.P., erroneously named as “The Krogers Co. aka

Kroger Texas L.P.” (“Defendant”), in the above-entitled and numbered cause and files this

Original Answer, and, in support thereof, would respectfully show the Court as follows:

                                              I.
                                        GENERAL DENIAL

         Defendant denies each and every, all and singular, the material allegations contained in

Plaintiff’s Original Petition, demands strict proof thereof and, to the extent that such matters

are questions of fact, says Plaintiff should prove such facts by a preponderance of the evidence

to a jury if she can so do.

                                                II.
                                         VERIFIED DENIAL

         By way of verified denial pursuant to Rule 93 of the Texas Rules of Civil Procedure, that

Plaintiff is entitled to recover from Defendant in the capacity in which Defendant has been

sued. Defendant denies that “The Krogers Co. aka Kroger Texas L.P.” operated the store at

issue on the date of this incident. Consequently, Plaintiff has no right or potential right of

recovery against Defendant because the proper party has not been sued. See, e.g., Ray Malooly

Trust v. Juhl, 186 S.W.3d 568, 571 (Tex. 2006).


DEFENDANT’S ORIGINAL ANSWER AND VERIFIED DENIAL                                         Page 1 of 5
  Case 3:21-cv-00283-B Document 1-2 Filed 02/08/21                Page 17 of 21 PageID 23



                                               III.
                                            DEFENSES

         1.     Defendant had neither actual nor constructive knowledge of the condition about

which Plaintiff complains, and further asserts that, in any event, the alleged hazard was not

“unreasonably dangerous.”

         2.     Alternatively, Defendant provided adequate warning of the condition at issue.

         3.     Plaintiff’s damages or injuries, if any, were caused by the acts of third persons

not under the control of Defendant. Such acts or omissions of said third persons were the sole

and/or a producing and/or a proximate and/or an intervening and/or a supervening cause of

Plaintiff’s damages or injuries, if any.

         4.     The alleged premises condition of which Plaintiff complains was already

appreciated by Plaintiff, was open and obvious, was not concealed, and/or was a known risk

and, therefore, Defendant denies that it owed any duty to warn Plaintiff of the alleged premises

condition or protect Plaintiff from same. Austin v. Kroger Texas L.P., 465 S.W.3d 193, 203 (Tex.

2015).

         5.     Plaintiff failed to use that degree of care and caution that would have been used

by a reasonable person under the same or similar circumstances, thereby producing or

proximately causing or contributing to cause Plaintiff’s injuries and damages, if any. Such acts

or omissions of Plaintiff were the sole and/or a producing and/or a proximate and/or a

supervening and/or an intervening cause of Plaintiff’s damages or injuries, if any.

         6.     In the alternative, the accident complained of was an unavoidable accident, as

that term is defined under Texas law.




DEFENDANT’S ORIGINAL ANSWER AND VERIFIED DENIAL                                        Page 2 of 5
  Case 3:21-cv-00283-B Document 1-2 Filed 02/08/21                Page 18 of 21 PageID 24



       7.      Defendant respectfully requests that the factfinder allocate responsibility, if any,

among all parties, settling parties, and responsible third parties, in accordance with Chapters 32

and 33 of the Texas Civil Practice and Remedies Code.

       8.      In the unlikely event an adverse judgment is rendered against Defendant in this

matter, Defendant respectfully prays for contribution, indemnity and/or all available credits as

provided for in the Texas Civil Practice and Remedies Code and under Texas law.

       9.      The damages about which Plaintiff complains, if any, may have been the result of

prior or pre-existing or subsequent injuries, accidents or conditions, and said prior or pre-

existing or subsequent injuries, accidents or conditions were the sole and/or a contributing

cause of Plaintiff’s damages alleged against Defendant.

       10.     Plaintiff may have breached her duty to mitigate damages by failing to exercise

reasonable care and diligence to avoid loss and minimize the consequences of damages.

       11.     Plaintiff may be malingering and/or exaggerating the nature and severity of her

injuries in order to continue treatment, and accordingly, Defendant contends said treatment is

not medically necessary or reasonable.

       12.     Any claims for medical or health care expenses incurred are limited to the

amount actually paid or incurred by or on behalf of Plaintiff, pursuant to Texas Civil Practice and

Remedies Code §41.0105.

       13.     Pursuant to Texas Civil Practice & Remedies Code § 18.091, to the extent that

Plaintiff is seeking a recovery for loss of earnings, lost wages, loss of earning capacity and/or

loss of contributions of pecuniary value, evidence of such alleged losses must be presented by




DEFENDANT’S ORIGINAL ANSWER AND VERIFIED DENIAL                                          Page 3 of 5
  Case 3:21-cv-00283-B Document 1-2 Filed 02/08/21                 Page 19 of 21 PageID 25



Plaintiff in the form of a net loss after reduction for income tax payments, or unpaid tax liability

to any federal income tax law.

                                             IV.
                                  COURT REPORTER REQUESTED

       Defendant respectfully demands a court reporter be present at all proceedings before

the Court.

                                                 V.
                                               PRAYER

       WHEREFORE, PREMISES CONSIDERED, Defendant Kroger Texas L.P., erroneously named

as “The Krogers Co. aka Kroger Texas L.P.” respectfully prays that Plaintiff take nothing by this

cause of action and that Defendant be permitted to recover the costs expended on its behalf.

Defendant also prays for all other and further relief, both general and special, at law and in

equity, to which it shows itself to be justly entitled.

                                               Respectfully submitted,
                                                /s/ B. Kyle Briscoe
                                               B. Kyle Briscoe
                                               State Bar No. 24069421
                                               kbriscoe@peavlerbriscoe.com
                                               Michael W. Stumbaugh
                                               State Bar No. 24041987
                                               mstumbaugh@peavlerbriscoe.com
                                               PEAVLER|BRISCOE
                                               2215 Westgate Plaza
                                               Grapevine, Texas 76051
                                               214-999-0550 (telephone)
                                               214-999-0551 (fax)
                                               ATTORNEYS FOR DEFENDANT




DEFENDANT’S ORIGINAL ANSWER AND VERIFIED DENIAL                                           Page 4 of 5
  Case 3:21-cv-00283-B Document 1-2 Filed 02/08/21                                Page 20 of 21 PageID 26


                                                       VERIFICATION

STATE OF TEXAS                                     §
                                                   §
COUNTY OF TARRANT                                  §

        Before me, the undersigned authority, did personally appear Michael W. Stumbaugh,
who upon his oath deposes and says that he is one of the attorneys for Defendant, that he has
never been convicted of a felony or a crime of moral turpitude, and that he is over the age of 18
and competent to make this verification. Accordingly, Mr. Stumbaugh verifies that the facts
alleged in Section II. Verified Denial of the foregoing pleading are within his personal knowledge
and are true and correct.




         Subscribed and sworn to before me on this                Sic\day of February 2021.

      ,,,,,~V't~,,/       STEPHANIE MACDONALD
     ,::0:'\t'-••••• ~~
     ~f(~{~~ Notary Public, State of Te xas
     ~">.··. ~.:,_~~ Comm. Expires 11 -20-2021
     O::.~f,Rt;t-,,"       Notary ID 131357315.




                                                  CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been
forwarded to all counsel of record pursuant to and in accordance with the Texas Rules of Civil
Procedure on February 5, 2021.
                                                          /sf   B. Kyle Briscoe
                                                          B. Kyle Briscoe




DEFENDANT'S ORIGINAL ANSWER AND VERIFIED DENIAL                                                   Page 5 of 5
       Case 3:21-cv-00283-B Document 1-2 Filed 02/08/21          Page 21 of 21 PageID 27
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Bryan Briscoe on behalf of Bryan Briscoe
Bar No. 24069421
kbriscoe@peavlerbriscoe.com
Envelope ID: 50391502
Status as of 2/5/2021 2:48 PM CST

Case Contacts

Name                   BarNumber   Email                            TimestampSubmitted     Status

ANNETTE CATO-MILLER                litigation@cmdlawyers.net        2/5/2021 10:45:40 AM   SENT

Michael Stumbaugh                  mstumbaugh@peavlerbriscoe.com 2/5/2021 10:45:40 AM      SENT

Kyle Briscoe                       kbriscoe@peavlerbriscoe.com      2/5/2021 10:45:40 AM   SENT

Joy Rose                           JRose@PeavlerBriscoe.com         2/5/2021 10:45:40 AM   SENT

Liz Contreras                      econtreras@peavlerbriscoe.com    2/5/2021 10:45:40 AM   SENT
